


Exhibit 10.1

                                            DIRECTOR STOCK AGREEMENT

         This DIRECTOR STOCK AGREEMENT (this “Agreement”) is made as of March 8,
2005, by and among O’Sullivan Industries Holdings, Inc., a Delaware corporation
(“O’Sullivan”), ________________ (“Director”) and Bruckmann, Rosser,
Sherrill & Co. II, L.P., a Delaware limited partnership  (“BRS”).

         O’Sullivan and Director desire to enter into an agreement pursuant to which Director
shall purchase, and O’Sullivan shall issue to Director, 8,100 shares of O’Sullivan’s
Series B junior preferred stock, par value $0.01 per share (the “Series B preferred stock”).
Certain definitions are set forth in Section 5 of this Agreement.

         The parties hereto agree as follows:

         1.       Purchase and Sale of Series B preferred stock.

                  (a)      Upon execution of this Agreement, Director shall purchase, and
         O’Sullivan shall sell, 8,100 shares of Series B preferred stock at a price of $.01 per share.
         O’Sullivan shall deliver to Director the certificate representing such shares of Series B
         preferred stock, and Director shall pay to O’Sullivan an amount equal to $81.00 by check
         to O’Sullivan.

                  (b)      As a condition precedent to the purchase and sale of the Series B preferred
         stock pursuant to the terms and conditions of this Agreement, Director shall become
         party to the Stockholders Agreement by and among O’Sullivan, BRS and the
         stockholders of O’Sullivan, dated as of November 30, 1999 (as amended, restated or
         modified from time to time, the “Stockholders Agreement”) and the Registration Rights
         Agreement by and among O’Sullivan, BRS and the stockholders of O’Sullivan, dated as
         of November 30, 1999 (as amended, restated or modified from time to time, the
         “Registration Rights Agreement”), in each case by executing and delivering a copy of the
         Joinder to Stockholders Agreement and Joinder to Registration Rights Agreement in the
         form of Annex A and Annex B, respectively, attached hereto.

                  (c)      Within 30 days after Director purchases any Series B preferred stock from
         O’Sullivan, Director shall make an effective election with the Internal Revenue Service
         under Section 83(b) of the Internal Revenue Code and the regulations promulgated
         thereunder in the form of Annex C attached hereto.

                  (d)      In connection with the purchase and sale of the Series B preferred stock
         hereunder, Director represents and warrants to O’Sullivan that:

                           i.       The Series B preferred stock to be acquired by Director pursuant to
                  this Agreement shall be acquired for Director’s own account and not with a view
                  to, or intention of, distribution thereof in violation of the Securities Act, or any



                  applicable state securities laws, and the Series B preferred stock shall not be
                  disposed of in contravention of the Securities Act or any applicable state
                  securities laws.

                           ii.      Director is an accredited investor as such term is defined in
                  Regulation D promulgated pursuant to Section 4(2) of the Securities Act.
                  Director acknowledges and agrees that the Series B preferred stock is being
                  issued and sold in reliance on the exemption from registration contained in
                  Section 4(2) of the Securities Act and exemptions contained in applicable state
                  securities laws, and that the Series B preferred stock cannot and will not be sold
                  or transferred except in a transaction that is exempt under the Securities Act and
                  those state acts or pursuant to an effective registration statement under the
                  Securities Act and those state acts or in a transaction that is otherwise in
                  compliance with the Securities Act and those state acts.  Director understands
                  that, other than as provided in the Registration Rights Agreement, he has no
                  contractual right for the registration under the Securities Act of the Series B
                  preferred stock for public sale and that, unless the Series B preferred stock is
                  registered or an exemption from registration is available, the Series B preferred
                  stock may be required to be held indefinitely.

                           iii.     Director is a Director of O’Sullivan, is sophisticated in financial
                  matters and is able to evaluate the risks and benefits of the investment in the
                  Series B preferred stock.

                           iv.      Director is able to bear the economic risk of his investment in the
                  Series B preferred stock for an indefinite period of time because the Series B
                  preferred stock has not been registered under the Securities Act and, therefore,
                  cannot be sold unless subsequently registered under the Securities Act or an
                  exemption from such registration is available.

                           v.       Director has had an opportunity to ask questions and receive
                  answers concerning the terms and conditions of the offering of Series B preferred
                  stock and has had full access to such other information concerning O’Sullivan as
                  he has requested.  Director has reviewed the Stockholders Agreement, the
                  Registration Rights Agreement, O’Sullivan’s Second Amended and Restated
                  Certificate of Incorporation and O’Sullivan’s By-Laws.

                           vi.      This Agreement constitutes the legal, valid and binding obligation
                  of Director, enforceable in accordance with its terms, and the execution, delivery
                  and performance of this Agreement by Director do not and shall not conflict with,
                  violate or cause a breach of any agreement, contract or instrument to which
                  Director is a party or any judgment, order or decree to which Director is subject.

                           vii.     Director has not taken any action that constitutes a conflict with,
                  violation or breach of, and the execution and delivery of this Agreement and the



                  other agreements contemplated hereby will not conflict with, violate or cause a
                  breach of, any noncompete, nonsolicitation or confidentiality agreement to which
                  Director is a party or by which Director is bound.  Director agrees to notify
                  O’Sullivan’s Board of Directors of any matter (including, but not limited to, any
                  potential acquisition by O’Sullivan) which, to Director’s knowledge, might
                  reasonably be expected to violate or cause a breach of any such agreement.

                           viii.    Director is a resident of the state of ___________.

                  (e)      As an inducement to O’Sullivan to issue the Series B preferred stock to
         Director, and as a condition thereto, Director acknowledges and agrees that neither the
         issuance of the Series B preferred stock to Director nor any provision contained herein
         shall entitle Director to remain as a Director of O’Sullivan or affect the right of
         O’Sullivan to remove Director from the O’Sullivan Board of Directors at any time.

         2.       Vesting of Series B preferred stock.

                  (a)      Except as otherwise provided in paragraph 2.(b) below, the Series B
         preferred stock shall become vested in accordance with the following schedule, if as of
         each such date Director continues to serve on the Board of Directors of O’Sullivan:


                                    Cumulative Percentage of
          Date                       Director Stock Vested
------------------------      ------------------------------------
February 1, 2006                                               20%
February 1, 2007                                               40%
February 1, 2008                                               60%
February 1, 2009                                               80%
February 1, 2010                                              100%

                  (b)      If Director ceases to be a member of the Board of Directors of O’Sullivan
         on any date after February 1, 2006, the cumulative percentage of Series B preferred stock
         to become vested shall be determined on a pro rata basis according to the number of days
         elapsed since the prior anniversary date.  Upon the occurrence of a Sale of O’Sullivan
         and if Director is still serving on the Board of Directors of O’Sullivan, all shares of
         Series B preferred stock which have not yet become vested shall become vested at the
         time of such event; provided that such accelerated vesting shall not become effective
         until approved by the shareholders of O’Sullivan in accordance with the requirements of
         §280G of the Internal Revenue Code of 1986 (as amended) and the regulations
         thereunder.  Shares of Series B preferred stock which have become vested are referred to
         herein as “Vested Shares,” and all other shares of Series B preferred stock are referred to
         herein as “Unvested Shares.”

         3.       Repurchase Option.




                  (a)      In the event Director’s service on the Board of Directors of O’Sullivan is
         terminated (the “Termination”) for any reason, the Series B preferred stock (whether held
         by Director or one or more of Director’s transferees) will be subject to repurchase by
         O’Sullivan and BRS (or its designee) pursuant to the terms and conditions set forth in
         this Section 3 (the “Repurchase Option”).

                  (b)      The repurchase price for each Unvested Share shall be the lower of (x) the
         Original Cost of such share and (y) the Fair Value for such share.  The repurchase price
         for each Vested Share will be the Fair Value for such share, unless the Termination is by
         O’Sullivan for Cause or as a result of Director’s voluntary resignation other than within
         30 days following a Good Reason Event, in which case the repurchase price for each
         Vested Share shall be the lower of (x) the Original Cost of such share and (y) the Fair
         Value for such share.

                  (c)      O’Sullivan may elect to purchase all or any of the Series B preferred stock
         by delivering written notice (the “Repurchase Notice”) to the holder or holders of the
         Series B preferred stock within 45 days after the Termination.  The Repurchase Notice
         will set forth the number of the Series B preferred stock to be acquired from each holder,
         the aggregate consideration to be paid for such securities and the time and place for the
         closing of such transaction.  The number of shares to be repurchased by O’Sullivan shall
         first be satisfied to the extent possible from the Series B preferred stock held by Director
         at the time of delivery of the Repurchase Notice.  If the number of the Series B preferred
         stock then held by Director is less than the total number of the Series B preferred stock
         O’Sullivan has elected to purchase, O’Sullivan shall purchase the remaining Series B
         preferred stock elected to be purchased from Director’s Permitted Transferees (and, to the
         extent O’Sullivan has permitted Director to transfer any of the Series B preferred stock to
         any other third parties, such Persons shall be deemed Permitted Transferees unless agreed
         by O’Sullivan), pro rata according to the number of the Series B preferred stock held by
         such other holder(s) at the time of delivery of such Repurchase Notice (determined as
         nearly as practicable to the nearest share).

                  (d)      If for any reason O’Sullivan does not elect to purchase all of the Series B
         preferred stock pursuant to the Repurchase Option, BRS (or its designee) shall be entitled
         to exercise the Repurchase Option for all or any of the Series B preferred stock that
         O’Sullivan has not elected to purchase (the “Available Shares”).  As soon as practicable
         after O’Sullivan has determined that there will be Available Shares but in any event
         within 45 days after the Termination, O’Sullivan shall give written notice (the “Option
         Notice”) to BRS (or its designee) setting forth the number of any Available Shares and
         the purchase price for such Available Shares.  BRS (or its designee) may elect to
         purchase all or a portion of the Available Shares by giving written notice to O’Sullivan
         within 30 days after the Option Notice has been given by O’Sullivan.  As soon as
         practicable, and in any event within ten days after the expiration of the 30-day period set
         forth above, O’Sullivan shall notify Director as to the number of Available Shares being
         purchased from Director by BRS (or its designee) (the “Supplemental Repurchase
         Notice”).  At the time O’Sullivan delivers the Supplemental Repurchase Notice to



         Director, O’Sullivan shall also deliver written notice to BRS (or its designee) setting
         forth the number of Available Shares which BRS (or its designee) is entitled to purchase,
         the aggregate purchase price and the time and place of the closing of such transaction.

                  (e)      The closing of the purchase of the Series B preferred stock pursuant to the
         Repurchase Option shall take place on the date designated by O’Sullivan in the
         Repurchase Notice or Supplemental Repurchase Notice, which date shall not be later
         than the 60th day after the delivery of the later of such notices to be delivered (or, if later,
         the 15th day after the Fair Value is finally determined) nor earlier than the fifth day after
         such delivery.  O’Sullivan and/or BRS (or its designee) will pay for the Series B
         preferred stock to be purchased pursuant to the Repurchase Option by delivery of a
         certified or cashier’s check or wire transfer of funds.  The purchasers of the Series B
         preferred stock hereunder will be entitled to receive customary representations and
         warranties from the sellers as to title, authority and capacity to sell and to require all
         sellers’ signatures to be guaranteed.

                  (f)      Notwithstanding anything to the contrary contained in this Agreement, all
         repurchases of the Series B preferred stock by O’Sullivan and/or BRS shall be subject to
         applicable restrictions contained in the Delaware General Corporation Law and in
         O’Sullivan’s and its Subsidiaries’ debt and equity financing agreements that are in effect
         as of the date of the closing of such repurchases.  If any such restrictions prohibit the
         repurchase of the Series B preferred stock hereunder which O’Sullivan and/or BRS is
         otherwise entitled to make or if such repurchase would cause a default under any of
         O’Sullivan’s and/or its Subsidiaries’ debt and/or equity financing agreements, O’Sullivan
         may offer to repurchase the Series B preferred stock with a subordinated note bearing
         interest at a rate equal to the prime rate as reported in the Wall Street Journal plus 2% per
         annum due on February 1, 2011 and Director may choose to either accept the note or
         extend the repurchase period for one year during which O’Sullivan may repurchase the
         Series B preferred stock pursuant to the terms and conditions of this Section 3.  If
         O’Sullivan and/or BRS do not repurchase the Series B preferred stock during the one-
         year period following the date of Termination, the repurchase rights shall be of no further
         force and effect.

         4.       Restrictions on Transfer.  Director shall not sell, transfer, assign, pledge or
otherwise dispose of any interest in any shares of Series B preferred stock, except in compliance
with the Stockholders Agreement.  The certificates representing the Series B preferred stock
shall bear the legend set forth in Section 6 of the Stockholders Agreement.

         5.       Definitions.

                  (a)      The “Fair Value” of each share of Series B preferred stock shall be as
         determined by the Board in its good faith judgment.  If Director disputes the Board’s
         determination of Fair Value and Director and the Board are unable to reach agreement as
         to the Fair Value within 60 days, O’Sullivan and Director shall seek an independent
         appraisal of such Fair Value by an independent appraiser experienced in valuing



         securities such as the Series B preferred stock and mutually agreeable to O’Sullivan and
         Director, and the determination of such appraiser shall be final and binding upon
         O’Sullivan and Director.  The independent appraiser shall be instructed to determine Fair
         Value as the amount that would be received by the holder of such share of Series B
         preferred stock if all of the equity securities of O’Sullivan were sold to a buyer in a single
         transaction and the proceeds from such transaction were allocated to the holders of equity
         securities of O’Sullivan on a fully diluted basis as if the proceeds were distributed in a
         liquidation of O’Sullivan pursuant to O’Sullivan’s certificate of incorporation.  The cost
         and expense of such appraisal shall be paid 50% by O’Sullivan and 50% by Director.

                  (b)      “Original Cost” with respect to each share of the Series B preferred
         stock means the amount paid by Director for such share.

                  (c)      “Permitted Transferee” has the meaning given to it in the Stockholders
         Agreement.

                  (d)      “Person” means an individual, a partnership, a corporation, a limited
         liability company, an association, a joint stock company, a trust, a joint venture, an
         unincorporated organization or a governmental entity or any department, agency or
         political subdivision thereof.

                  (e)      “Sale of O’Sullivan” has the meaning given to it in the Stockholders
         Agreement.

                  (f)      “Securities Act” means the Securities Act of 1933, as amended from time
         to time.

                  (g)      “Subsidiary” means, with respect to any Person, any corporation, limited
         liability company, partnership, association or other business entity of which (i) if a
         corporation, a majority of the total voting power of shares of stock entitled (without
         regard to the occurrence of any contingency) to vote in the election of directors,
         managers or trustees thereof is at the time owned or controlled, directly or indirectly, by
         that Person or one or more of the other Subsidiaries of that Person or a combination
         thereof, or (ii) if a limited liability company, partnership, association or other business
         entity, a majority of the limited liability company, partnership or other similar ownership
         interest thereof is at the time owned or controlled, directly or indirectly, by any Person or
         one or more Subsidiaries of that Person or a combination thereof.  For purposes hereof, a
         Person or Persons shall be deemed to have a majority ownership interest in a limited
         liability company, partnership, association or other business entity if such Person or
         Persons shall be allocated a majority of limited liability company, partnership,
         association or other business entity gains or losses or shall be or control the managing
         director or general partner of such limited liability company, partnership, association or
         other business entity.




         6.       Notices.  Any notice provided for in this Agreement must be in writing and must
be either personally delivered, mailed by first class mail (postage prepaid and return receipt
requested) or sent by reputable overnight courier service (charges prepaid) to the recipient at the
address below indicated:

To Director:
[Director Name]
[Address]
Facsimile:
e-mail:

To O’Sullivan:

O’Sullivan Industries Holdings, Inc.
10 Mansell Court East, Suite 100
Roswell, Georgia  30076
Attention:        President
Facsimile:        (678) 939-0810
e-mail:           bob.parker@osullivan.com

         With a copy, which shall not constitute notice to O’Sullivan, to:

O’Sullivan Industries Holdings, Inc.
1900 Gulf Street
Lamar, Missouri  64759-1899
Attention:        General Counsel
Facsimile:        (417) 682-8120
e-mail:           rowland.geddie@osullivan.com

or such other address or to the attention of such other person as the recipient party shall have
specified by prior written notice to the sending party.  Any notice under this Agreement shall be
deemed to have been given when so delivered or sent or, if mailed, five days after deposit in the
U.S. mail.

         7.       General Provisions.

                  (a)      Transfers in Violation of Agreement.  Any Transfer or attempted Transfer
         of any Series B preferred stock in violation of any provision of this Agreement shall be
         void, and O’Sullivan shall not record such Transfer on its books or treat any purported
         transferee of such Series B preferred stock as the owner of such stock for any purpose.

                  (b)      Severability.  Whenever possible, each provision of this Agreement shall
         be interpreted in such manner as to be effective and valid under applicable law, but if any
         provision of this Agreement is held to be invalid, illegal or unenforceable in any respect
         under any applicable law or rule in any jurisdiction, such invalidity, illegality or



         unenforceability shall not affect any other provision or any other jurisdiction, but this
         Agreement shall be reformed, construed and enforced in such jurisdiction as if such
         invalid, illegal or unenforceable provision had never been contained herein.

                  (c)      Complete Agreement.  This Agreement, the Stockholders Agreement, the
         Registration Rights Agreement and the Joinders to each of the Stockholders Agreement
         and the Registration Rights Agreement embody the complete agreement and
         understanding among the parties and supersede and preempt any prior understandings,
         agreements or representations by or among the parties, written or oral, which may have
         related to the subject matter hereof in any way.

                  (d)      Counterparts.  This Agreement may be executed in separate counterparts,
         each of which is deemed to be an original and all of which taken together constitute one
         and the same agreement.

                  (e)      Successors and Assigns.  Except as otherwise provided herein, this
         Agreement shall bind and inure to the benefit of and be enforceable by Director,
         O’Sullivan and their respective successors and assigns; provided, that the rights and
         obligations of Director under this Agreement shall not be assignable except in connection
         with transfers to Permitted Transferees.

                  (f)      Choice of Law.  The corporate law of the State of Delaware shall govern
         all questions concerning the relative rights of O’Sullivan and its stockholders.  All other
         questions concerning the construction, validity, enforcement and interpretation of this
         Agreement shall be governed by, and construed in accordance with, the internal law, and
         not the law of conflicts, of the State of New York, without giving effect to any choice of
         law or conflict of law rules or provisions (whether of the State of New York or any other
         jurisdiction) that would cause the application of the laws of any jurisdiction other than
         the State of New York.

                  (g)      Jurisdiction.  Each of the parties hereto submits to the jurisdiction of any
         state or federal court sitting in New York, in any action or proceeding arising out of or
         relating to this Agreement and agrees that all claims in respect of the action or
         proceeding may be heard and determined in any such court and hereby expressly submits
         to the personal jurisdiction and venue of such court for the purposes hereof and expressly
         waives any claim of improper venue and any claim that such courts are an inconvenient
         forum.  Each of the parties hereby irrevocably consent to the service of process of any of
         the aforementioned courts in any such suit, action or proceeding by the mailing of copies
         thereof by registered or certified mail, postage prepaid, to its address set forth in
         Section 6, such service to become effective 10 days after such mailing.

                  (h)      Remedies.  Each of the parties to this Agreement shall be entitled to
         enforce its rights under this Agreement specifically, to recover damages and costs
         (including reasonable attorney’s fees) caused by any breach of any provision of this
         Agreement and to exercise all other rights existing in its favor.  The parties hereto agree



         and acknowledge that money damages would not be an adequate remedy for any breach
         of the provisions of this Agreement and that any party may in its sole discretion apply to
         any court of law or equity of competent jurisdiction (without posting any bond or
         deposit) for specific performance and/or other injunctive relief in order to enforce or
         prevent any violations of the provisions of this Agreement.

                  (i)      Amendment and Waiver.  The provisions of this Agreement may be
         amended and waived only with the prior written consent of O’Sullivan and Director.

                  (j)      Descriptive Headings; Construction.  The descriptive headings of this
         Agreement are inserted for convenience only and do not constitute a part of this
         Agreement.  The parties to this Agreement have participated jointly in the negotiation
         and drafting of this Agreement.  In the event an ambiguity or question of intent or
         interpretation arises, this Agreement shall be construed as if drafted jointly by the parties
         and no presumption or burden of proof shall arise favoring or disfavoring any party by
         virtue of the authorship of any of the provisions of this Agreement.  The word
         “including” shall mean including without limitation.

                  (k)      No Third-Party Beneficiaries.  This Agreement is for the sole benefit of
         the parties hereto and their permitted successors and assigns and nothing herein
         expressed or implied shall give or be construed to give any Person, other than the parties
         hereto and such permitted successors and assigns, any legal or equitable rights hereunder.

                                                   [END OF PAGE]

                                             [SIGNATURE PAGE FOLLOWS]



         IN WITNESS WHEREOF, the parties hereto have executed this Director Stock
Agreement on the date first written above.


                                                     O’SULLIVAN INDUSTRIES HOLDINGS, INC.



                                                     By:      ____________________________________
                                                                                    Robert S. Parker
                                                                                    President and Chief Executive Officer



                                                     __________________________________________
                                                                             [Director Name]





Agreed and Accepted:

BRUCKMANN, ROSSER, SHERRILL & CO. II, L.P.

By:      BRSE, L.L.C.
Its:     General Partner


By:      ____________________________________
                            Harold O. Rosser
                            Managing Director





                                                      CONSENT

The undersigned spouse of Director hereby acknowledges that I have read the foregoing Series B
preferred stock Agreement and that I understand its contents.  I am aware that the Agreement
imposes restrictions on the transfer of my spouse’s shares of Series B preferred stock under certain
circumstances.  I agree that my spouse’s interest in the Series B preferred stock is subject to this
Agreement and any interest I may have in such Series B preferred stock shall be irrevocably bound
by this Agreement and further that the my community property interest, if any, shall be similarly
bound by this Agreement.

I am aware that the legal, financial and other matters contained in this Agreement are complex and
I am free to seek advice with respect thereto from independent counsel.  I have either sought such
advice or determined after carefully reviewing this Agreement that I will waive such right.




Name of Spouse: _______________________                     ______________________________
                                                            Signature

                                                            ______________________________
                                                            Witness


